DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 07/29/2022, responding to the final office action provided in rejection of claims 1-20.  Claims 1, 8 and 14 have been amended.  Claim 21 has been added. Claims 1-21 are pending and are addressed in this office action.  New grounds of rejection are presented in view of the newly presented limitation(s).  

Examiner notes
(A).	Drawings submitted on 014/20/2021 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B).	Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Response to Arguments

With respect to the rejection of claims under 35 USC 102, the amendments to the independent claims (1, 8 and 14) overcome the rejections presented in the previous Office Action. New rejections are presented herein based on newly-cited portions of the previously cited art prior art document. Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 11, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being obvious over Johnson et al (US 2018/0084038 A1) in view of Rockwell et al. (US 7,644,145 B21).

As to claim 1, Johnson discloses a device comprising: 
a processor (par. 0039, … FIG. 2A, the hosts 106 can be operatively coupled to one another by the network devices 113. In certain embodiments, the hosts 106 can individually include a processor, a physical server, or several physical servers. …, see also par. 0041); and 
a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, cause the device to perform functions of (par. 0041, Fig. 2B, … As shown in FIG. 2B, a first host 106a and the second host 106b can each include a processor 132, a memory 133, and an input/output component 136 operatively coupled to one another. The processor 132 can include a microprocessor, a field-programmable gate array, and/or other suitable logic devices. The memory 134 can include volatile and/or nonvolatile media (e.g., ROM; RAM, magnetic disk storage media; optical storage media; flash memory devices … ): 
receiving a request for loading an application on the device (par. 0036, … FIG. 1, the cloud computing system 100 can also include a management service 105 configured to facilitate operations of the service controllers 152. In certain embodiments, the management service 105 can be configured to receive a service request from one of the users 101 for deploying an application in the cloud computing system 100. In response, the management service 105 can be configured to query the service controllers 152 regarding which computing facilities 103 are preferred by the individual service controllers 152 for deploying various cloud services associated with the application. … Further, see pars. 0045, 0050, 0052, 0068 and claim 1);
upon receiving the request determining if the application is available for deployment (Fig. 1, 2A, 2B, par. 0035-0036, … the service controllers 152 can then be configured to allocate and deploy corresponding cloud services to the individual computing facilitates 103. For instance, the virtual machine controller 152a can be configured to allocate and instantiate one or more virtual machines to one or more of the computing facilities 103 based on an available capacity, capability, or other suitable profiles of the computing facilities 103. The SaaS controller 152b, the storage controller 152c, and the database controller 152d can be configured to allocate a SaaS service, … the individual service controllers 152 for deploying various cloud services associated with the application. The management service 105 can then receive a list of computing facilities 103 in order of preference from the individual service controllers 152 and determine an overall preference based thereon, as described in more detail below with reference to FIGS. 3A-4D) to the device from a plurality of deployment sources (par. 0039, As shown in FIG. 2A, the hosts 106 can be operatively coupled to one another by the network devices 113. In certain embodiments, the hosts 106 can individually include a processor, a physical server, or several physical servers. In other embodiments, the hosts 106 can also include a virtual server or several virtual servers. … Further, see pars. 0024-0027); 
deploying the application from the preferred deployment source to the device (par. 0036, service request from one of the users 101 for deploying an application in the cloud computing system 100. In response, the management service 105 can be configured to query the service controllers 152 regarding which computing facilities 103 are preferred by the individual service controllers 152 for deploying various cloud services associated with the application. The management service 105 can then receive a list of computing facilities 103 in order of preference from the individual service controllers 152 and determine an overall preference based thereon, as described in more detail below with reference to FIGS. 3A-4D. Further, see pars. 0050, 0059, 0061 and 0066), wherein deploying the application includes at least one of installing the application, loading one or more user interface elements associated with the application (pars. 0025-0026, … PaaS generally refers to delivery of operating systems and associated services over the computer network without requiring downloads or installation. … a virtual machine controller can be configured to facilitate allocation, instantiation, or migration of virtual machines to different cloud facilities. In certain embodiments, a service controller can be configured to offer representational state transfer (“REST”) Application Programming Interfaces (“APIs”) for working with associated cloud facilities. In other embodiments, a service controller can also be configured to offer other suitable types of interface) and activating the application (par. 000042, … The hypervisors 140 can be software, firmware, or hardware components. The tenant sites 142 can each include multiple virtual machines 144 or other suitable tenant instances for a particular user 101. For example, the first host 106a and the second host 106b can both host the tenant site 142a and 142a′ for the first user 101a (FIG. 1). The first host 106a and the second host 106b can both host the tenant site 142b and 142b′ for the second user 101b (FIG. 1). Each virtual machine 144 can be executing a corresponding operating system, middleware, and/or applications. In certain embodiments, the virtual machines 144 hosted on one or more of the hosts 106 can be utilized to perform one or more user requested tasks [i.e. activating the application]. In other embodiments, the virtual machines 144 or other suitable components of the computing facility 103 can also be utilized to implement other suitable cloud services).

Johnson discloses upon determining that the application (service) is available for deployment from the plurality of deployment sources, one of the pluralities of deployment sources as a preferred deployment source for deploying the application. While this would imply that the service provider is determined dynamically, Johnson does not explicitly disclose deployment sources automatically identifying at runtime.

Further, Rockwell discloses upon determining that the application is available for deployment from the plurality of deployment sources, automatically identifying, at runtime, a service / deployment source as a preferred deployment source for deploying the application (col. 21, ll. 11-32, The service sponsor preferably has the ability, via the system according to embodiments, to turn services on and off as needed based on whatever criteria the service sponsor determines is necessary. Services are preferably … Services are dynamically loadable to enable rapid deployment of new services to users with devices already deployed in the field. And services have a lifecycle to enable management after they are initially deployed. Examples of lifecycle transactions include, but are not limited to, add service, delete service, modify service, sync services, device registration, and proxy registration. Further, see col. 12, ll. 4-17 and col. 32, ll. 62 – col. 33 of ll.5);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Johnson to include deployment sources automatically identifying at runtime, as disclosed by Rockwell for the purpose of initiating the activity to maintain itself and system management services running on it (see col. 12, ll. 16-17 of Rockwell).

As to claim 4, Johnson discloses the device wherein the plurality of deployment sources includes a consumer deployment source and an enterprise deployment source (pars. 0034-35, … configured to provide subscriptions of certain cloud services to the users 101. In certain embodiments, the computing facilities 103 can be sited in different locations. For example, the computing facilities 103 can each be located in a different city, country, or other suitable areas. … configured to allocate and instantiate one or more virtual machines to one or more of the computing facilities 103 based on an available capacity, capability, or other suitable profiles of the computing facilities 103. The SaaS controller 152b, the storage controller 152c, and the database controller 152d can be configured to allocate a SaaS service, a storage service, and a database service to one or more computing facilities 103, respectively. In other embodiments, the service controllers 152 can also include an email controller, web server controller, or other suitable types of service controllers 152. Example components of a computing facility 103 suitable for either the cloud computing system 100 are described in more detail below with reference to FIGS. 2A-2B).

As to claim 8, (a method claim) recites substantially similar limitations to claim 1 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 11, (a method claim) recites substantially similar limitations to claim 4 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (a non-transitory computer readable medium) recites substantially similar limitations to claim 1 (a system claim) and is therefore rejected using the same art and rationale set forth above
As to claim 17, (the non-transitory computer readable medium) recites substantially similar limitations to claim 4 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 21, Johnson discloses the device wherein automatically identifying, at runtime, one of the plurality of deployment sources as the preferred deployment source is done without user input (par. 0036, receive a service request from one of the users 101 for deploying an application in the cloud computing system 100. In response, the management service 105 can be configured to query the service controllers 152 regarding which computing facilities 103 are preferred by the individual service controllers 152 for deploying various cloud services associated with the application. The management service 105 can then receive a list of computing facilities 103 in order of preference from the individual service controllers 152 and determine an overall preference based thereon, as described in more detail below with reference to FIGS. 3A-4D).

Claims 2-3, 5-7, 9-10, 12-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Johnson et al (US 2018/0084038 A1) in view of Rockwell et al. (US 7,644,145 B21) and further in view of Paterson-Jones et al. (US 2007/0240160 A1).

As to claim 2, Johnson discloses the device wherein the executable instructions when executed by the processor, further cause the device to perform functions of: 
determining if more than one copy of the application is available on the device, upon determining more than one copy of the application (“SaaS service”) is available on the device (par. 0052, FIG. 3B, in response to receiving the request 172, the individual service controllers 152 can submit a list 174 of computing facilitates 103 (identified below as “CFs”) in order of preference for deploying one or more of the dissimilar services associated with the application. For example, the virtual machine controller 152a, the SaaS controller 152b, the storage controller 152c, and the database controller 152d can submit the following lists, respectively: [0053] List 1: CF1, CF3, CF2 [0054] List 2: CF2, CF3, CF1 [0055] List 3: CF1, CF2, CF3 [0056] List 4: CF1, CF2, CF3. Further, see pars. 0042, 0060, claim 11, 13-14), identifying the preferred deployment source for the application (par. 0036, receive a service request from one of the users 101 for deploying an application in the cloud computing system 100. In response, the management service 105 can be configured to query the service controllers 152 regarding which computing facilities 103 are preferred by the individual service controllers 152 for deploying various cloud services associated with the application. The management service 105 can then receive a list of computing facilities 103 in order of preference from the individual service controllers 152 and determine an overall preference based thereon, as described in more detail below with reference to FIGS. 3A-4D); and

Johnson does not explicitly disclose performing one of removing a copy of the application that is not associated with the preferred deployment source.

However, Paterson-Jones discloses performing one of removing a copy of the application that is not associated with the preferred deployment source or ignoring the copy of the application that is not associated with the preferred deployment source (par. 0030, 0055, 0061; It would be obvious to one of ordinary skill in the art at the filing of the application that since the one application is maintained that is coming from a preferred source and another entire application is removed that would be inclusive of maintaining the user interface elements / settings from the preferred source and removing the user interface elements associated with the other application).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Johnson to include performing one of removing a copy of the application that is not associated with the preferred deployment source as disclosed by Paterson-Jones, in order to improve the efficiency of program storage efficiencies (see paragraph 0030 of Paterson-Jones).

As to claim 3, Paterson-Jones discloses the device wherein removing the copy of the application that is not associated with the preferred deployment source includes at least one of removing user interface elements associated with the copy of the application or removing the application from a list of applications provided by a non-preferred deployment source (par. 0030, 0055, 0061.  It would be obvious to one of ordinary skill in the art at the filing of the application that since the entire application is removed that would be inclusive of the user interface elements associated with the application.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Johnson to include the application management algorithm as disclosed by Paterson-Jones, in order to improve the efficiency of program storage efficiencies (see paragraph 0030 of Paterson-Jones).

As to claim 5, Paterson-Jones discloses the device wherein the application includes a supplemental software program (par. 0062, a computing system that is acquiring a copy of the program may distribute requests to multiple other computing systems that have stored the required program blocks in their program repositories. As some of the other multiple computing systems respond to requests for program blocks, the acquiring computing system may request additional program [i.e. supplemental software program] blocks from those responding computing systems).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Johnson to include the device wherein the application includes a supplemental software program, as disclosed by Paterson-Jones, in order to improve the efficiency of program execution initiation (see paragraph 0046 of Paterson-Jones).

As to claim 6, Johnson discloses the device wherein the executable instructions when executed by the processor, further cause the device to perform functions of: 
determining if a copy of the application available on the device was deployed from the preferred deployment source (par. 0052, FIG. 3B, in response to receiving the request 172, the individual service controllers 152 can submit a list 174 of computing facilitates 103 (identified below as “CFs”) in order of preference for deploying one or more of the dissimilar services associated with the application. For example, the virtual machine controller 152a, the SaaS controller 152b, the storage controller 152c, and the database controller 152d can submit the following lists, respectively: [0053] List 1: CF1, CF3, CF2 [0054] List 2: CF2, CF3, CF1 [0055] List 3: CF1, CF2, CF3 [0056] List 4: CF1, CF2, CF3. Further, see pars. 0042, 0060, claim 11, 13-14); and 

Further Paterson-Jones discloses upon determining that the copy of the application available on the device was not deployed from the preferred deployment source, removing or ignoring the copy available on the device (par. 0030, 0055, 0061; It would be obvious to one of ordinary skill in the art at the filing of the application that since the one application is maintained that is coming from a preferred source and another entire application is removed that would be inclusive of maintaining the user interface elements / settings from the preferred source and removing the user interface elements associated with the other application).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Johnson to include upon determining that the copy of the application available on the device was not deployed from the preferred deployment source, removing as disclosed by Paterson-Jones, in order to improve the efficiency of program. 

As to claim 7, Paterson-Jones discloses the device wherein removing the copy available on the device and deploying the application from the preferred deployment source includes maintaining at least one of user interface elements and one or more settings associated with the copy available on the device (par. 0030, 0055, 0061; It would be obvious to one of ordinary skill in the art at the filing of the application that since the one application is maintained that is coming from a preferred source and another entire application is removed that would be inclusive of maintaining the user interface elements / settings from the preferred source and removing the user interface elements associated with the other application.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Johnson to include the application management algorithm as disclosed by Paterson-Jones, in order to improve the efficiency of program storage efficiencies (see paragraph 0030 of Paterson-Jones).

As to claim 9, (the method claim) recites substantially similar limitations to claim 2 (the system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 10, (a method claim) recites substantially similar limitations to claim 3 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, (a method claim) recites substantially similar limitations to claim 6 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (a method claim) recites substantially similar limitations to claim 7 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (the non-transitory computer readable medium) recites substantially similar limitations to claim 2 (a system claim) and is therefore rejected using the same art and rationale set forth above

As to claim 16, Paterson-Jones discloses a non-transitory computer readable medium wherein removing the copy of the application that is not associated with the preferred deployment source includes removing user interface elements associated with the copy of the application (par. 0030, 0055, 0061; It would be obvious to one of ordinary skill in the art at the filing of the application that since the one application is maintained that is coming from a preferred source and another entire application is removed that would be inclusive of maintaining the user interface elements / settings from the preferred source and removing the user interface elements associated with the other application.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Johnson to include the application management algorithm as disclosed by Paterson-Jones, in order to improve the efficiency of program storage efficiencies (see paragraph 0030 of Paterson-Jones).

As to claim 18, (the non-transitory computer readable medium) recites substantially similar limitations to claim 6 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (the non-transitory computer readable medium) recites substantially similar limitations to claim 7 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the non-transitory computer readable medium) recites substantially similar limitations to claim 5 (a system claim) and is therefore rejected using the same art and rationale set forth above.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199